DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor, comprising: the electrode includes a second active region that includes tunnels extending into the electrode metal, the electrode having a second inactive region that includes the electrode metal but does not include the tunnels extending into the electrode metal, the second inactive region having a second shape that includes multiple second projections that each projects from a perimeter of a second semicircle, a first side of the electrode being opposite from a second side of the electrode, the first active region and the first inactive region being on the first side of the electrode and the second active region and the second inactive region being on the second side of the electrode, and the first semicircle is aligned with the second semicircle but the first projections are not aligned with the second projections (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a capacitor electrode precursor, comprising: a second active region that includes tunnels extending into the electrode metal, the sheet of material having a second inactive region that includes the electrode metal but does not include the tunnels extending into the electrode metal, the second inactive region having a second shape that includes multiple second projections that each projects from a perimeter of a second circle, a first side of the sheet of material being opposite from a second side of the electrode, the first active region and the first inactive region being on the first side of the sheet of material and the second active region and the second inactive region being on the second side of the sheet of material, and the first circle is aligned with the second circle  but the first projections are not aligned with the second projections (claim 9 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848